IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-77,080

                       MARVIN CHARLES FARRIEL, Appellant
                                   v.
                          THE STATE OF TEXAS

                    ON APPEAL FROM DENIAL OF BAIL
              CAUSE NO. 1590083 IN THE 209TH DISTRICT COURT
                          FROM HARRIS COUNTY

       Per curiam.

                                        ORDER

       On May 6, 2018, Appellant was arrested and jailed for the offense of robbery. On

May 11, 2018, the trial court granted the State’s motion to deny bail for this offense

pursuant to Article 1, Section 11a of the Texas Constitution. Appellant has appealed the

trial court’s decision. See Tex.R.App.P. 31.1. Accordingly, we order the parties to brief

the issue concerning the determination to deny bail under Art. 1, § 11a. Briefs shall be

filed with this Court on or before June 18, 2018.



Filed: June 11, 2018
Do not publish